DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application; Election/Restrictions

Applicant's election with traverse of Group II (Claims 6-20) in the reply filed on 9/22/2022 is acknowledged.  The traversal is on the ground(s) that “the burden on the Patent Office to consider all of the groups together is less than the burden on Applicant/the public to prosecute/search the applications/patents separately.” (Remarks of 9/22/2022 at 1).  This is not found persuasive because: First, there is no burden on the Applicant to search the application. Second, Applicants are prosecuting the same number of claims regardless of whether they are filed in one application or multiple divisional applications. Third, this is not the search of a “patent.” This is an application. A patent comes later, as appropriate. Fourth, the public is not required to prosecute or search anything. Fifth, the public will benefit from whatever claims are searched, whenever they are searched.  Sixth, the public is free to search on their own1, and to even file prior art if they wish.2
The requirement is still deemed proper and is therefore made FINAL.
Claim(s) 1-20 is/are pending.
Claim(s) 1-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected system/apparatus, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/22/2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on:
4/2/2021 (16 pages)
6/17/2021 (2 pages)
8/10/2021 (2 pages)
9/28/2021 (1 page)
11/5/2021 (2 pages)
12/17/2021 (2 pages)
2/15/2022 (1 page)
3/14/2022 (2 pages)
4/6/2022 (2 pages)
5/10/2022 (2 pages)
5/23/2022 (2 pages)
6/17/2022 (2 pages)
7/21/2022 (2 pages)
8/1/2022 (1 page)
9/19/2022 (2 pages)
9/19/2022 (1 page)

are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
Applicant is advised that should claim 6 (and any claims construed as not imparting any additional structure or composition) be found allowable, claim 13 (and any claims construed as not imparting any additional structure or composition) will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Note that as product-by-process claims, they each result in the same product. 

Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

I. Claim(s) 6-9, 11-18, and 20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0096465 to Zhou, et al.  

With respect to Claim 6, this claim requires “
An electrode comprising a composite product, wherein the composite product is made by a process comprising: 
fluidizing an amount of metal oxide particles within a fluidized bed reactor; 
providing a catalyst or catalyst precursor in the fluidized bed reactor; providing a carbon source to a carbon nanotube growth zone of the fluidized bed reactor; 
growing carbon nanotubes in the a carbon nanotube growth zone; and 
providing a flow of carrier gas to the fluidized bed reactor and carrying a composite product comprising the carbon nanotubes and the metal oxide particles through the fluidized bed reactor.

(emphasis added). This is a product-by-process claim, i.e. the “made by a process comprising” is product-by-process language.  Product-by-process claims are not limited by the process steps, except to the extent they suggest structure or composition. See generally MPEP 2113. The status as a product-by-process claim serves as the basis for the rejection under 35 USC 102/103. Id.  Here, the composition suggested by the process steps is recited in the claim: “a composite product comprising [] carbon nanotubes and [] metal oxide particles.” The claim is so construed. Zhou teaches a composite product - e.g. (Zhou 4: [0053] et seq. – Carbon Nanotube Composite) -comprising carbon nanotubes and metal oxides. (Zhou 4: [0056]-[0057]) (reinforcements … uniformly distributed on the outer surface of each of the carbon nanotubes … reinforcements [] can be at least one of metal and metal oxide.”).
As to Claim 7, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Zhou for that matter) and then compare them. 
As to Claim 8, the “combinations thereof” language is interpreted as teaching a mixed metal oxide. (Zhou 7: [0113]). The nanotubes are taught. (Zhou 2: [0040]).
As to Claim 9, treatment with the electrolyte reasonably suggests that the metal oxide is “lithiated,” which is construed broadly. The nanotubes are taught. (Zhou 2: [0040]).
As to Claim 11, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Zhou for that matter) and then compare them.
As to Claim 12, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Zhou for that matter) and then compare them.
With respect to Claim 13, this claim parallels Claim 6. The claim is so construed. The discussion of Claim 1 is relied upon. 
As to Claim 14, this claim suggests the presence of iron or an iron oxide in the composite, in addition to the composition of Claim 13. Iron and ferric oxide are taught. (Zhou 4: [0057]).
As to Claim 15, the discussion of Claim 14 is relied upon.
As to Claim 16, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Zhou for that matter) and then compare them.
As to Claim 17, the “combinations thereof” language is interpreted as teaching a mixed metal oxide. (Zhou 7: [0113]). The nanotubes are taught. (Zhou 2: [0040]).
As to Claim 18, treatment with the electrolyte reasonably suggests that the metal oxide is “lithiated,” which is construed broadly. The nanotubes are taught. (Zhou 2: [0040]).
As to Claim 20, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Zhou for that matter) and then compare them.

II. Claim(s) 6-20 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2014/0093769 to Busnaina, et al. 

With respect to Claim 6, this claim is construed in the same manner discussed in “Rejection I” above. Nanotubes are taught. (Busnaina 2: [0029]). Metal oxides are taught. (Busnaina 3: [0032]). 
As to Claim 7, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Busnaina for that matter) and then compare them.
As to Claim 8, mixed metal oxides are taught. (Busnaina 3: [0032]). The nanotubes are taught. (Busnaina 2: [0029]).
As to Claim 9, the metal oxides are lithiated. (Busnaina 3: [0032]). The nanotubes are taught. (Busnaina 2: [0029]).
As to Claim 10, lithium nickel manganese cobalt oxide particles are taught. Id. 
As to Claim 11, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Busnaina for that matter) and then compare them.
As to Claim 12, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Busnaina for that matter) and then compare them.
With respect to Claim 13, this claim parallels Claim 6. The claim is so construed. The discussion of Claim 1 is relied upon.
As to Claim 14, this claim suggests the presence of iron or an iron oxide in the composite, in addition to the composition required by Claim 13. At least iron is taught. (Busnaina 3: [0032]) (“LiFePO4”). 
As to Claim 15, the discussion of Claim 14 is relied upon.
As to Claim 16, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Busnaina for that matter) and then compare them.
As to Claim 17, mixed metal oxides are taught. (Busnaina 3: [0032]). The nanotubes are taught. (Busnaina 2: [0029]).
As to Claim 18, lithiated mixed metal oxides are taught. (Busnaina 3: [0032]). The nanotubes are taught. (Busnaina 2: [0029]).
As to Claim 19, lithium nickel manganese cobalt oxide particles are taught. (Busnaina 3: [0032]).
As to Claim 20, this is not construed as imparting any additional structure or composition. If it somehow does, Applicants are requested to state what structure or composition is required. The Office cannot recreate the nanotubes from the Specification (or Busnaina for that matter) and then compare them.

Conclusion
References applied in the parent are considered relevant. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See e.g. https://www.uspto.gov/patents/search
        2 MPEP 2200.